



Exhibit 10.23

LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN


SERVICE VESTED
STOCK APPRECIATION RIGHT GRANT NOTICE


Levi Strauss & Co. (the “Company”), pursuant to its 2006 Equity Incentive Plan
(the “Plan”), hereby grants to Participant a Stock Appreciation Right covering
the number of Common Stock equivalents (the “Stock Appreciation Rights”) set
forth below (the “Award”). This Award is evidenced by a Stock Appreciation Right
Agreement (the “Award Agreement”). The Award is subject to all of the terms and
conditions as set forth herein and in the Award Agreement, and the Plan.
Participant:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Stock Appreciation Rights:
 
Strike Price (Fair Market Value Per Stock Appreciation Right on Date of Grant):




Expiration Date:
 
SAR Grant Number:
 



Vesting Schedule:
25% vesting on [DATE]; with the remaining 75% balance vesting at a rate of 2.08%
per month beginning [DATE] and ending [DATE], all subject to the Continuous
Service by Participant through the respective vesting dates.



Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Stock Appreciation Right Grant
Notice, the Award Agreement, and the Plan. Participant further acknowledges that
as of the Date of Grant, this Stock Appreciation Right Grant Notice, the Award
Agreement, and the Plan set forth the entire understanding between Participant
and the Company regarding the award of the Stock Appreciation Rights and
supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only: _____.


LEVI STRAUSS & CO.














By: _______________________________________________________
         




Date: _________________________________


PARTICIPANT














__________________________________________________________






Date: _________________________________






--------------------------------------------------------------------------------



LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHT AGREEMENT
Pursuant to your Stock Appreciation Right Grant Notice (“Grant Notice”) and this
Stock Appreciation Right Agreement (the “Award Agreement”), Levi Strauss & Co.
(the “Company”) has granted you a Stock Appreciation Right under its 2006 Equity
Incentive Plan (the “Plan”) covering the number of Common Stock equivalents
(“Stock Appreciation Rights”) as indicated in your Grant Notice (collectively,
the “Award”). Defined terms not explicitly defined in this Award Agreement but
defined in the Plan shall have the same definitions as in the Plan.
The details of your Award are as follows:
1.    VESTING. Subject to the conditions and limitations contained herein, your
Award shall vest as provided in your Grant Notice, provided that vesting shall
cease upon the termination of your Continuous Service.
2.    NUMBER OF SHARES AND STRIKE PRICE. The number of Common Stock equivalents
subject to your Award and your strike price per share are set forth in your
Grant Notice and may be adjusted from time to time in accordance with Section
11(a) of the Plan.
3.    CALCULATION OF APPRECIATION. The amount payable upon exercise of each
vested Award shall be equal to the excess of (i) the Fair Market Value per share
of Common Stock on the date of exercise, over (ii) the Fair Market Value per
share of Common Stock on the date of grant of the Award (as indicated in your
Grant Notice).
4.    PAYMENT. Subject to Section 12, the amount payable upon exercise of your
Award shall be settled in whole shares of Common Stock rounded down to the
nearest whole share based on the Fair Market Value of such shares at the time of
exercise.
5.    TERM. You may not exercise your Award before the commencement or after the
expiration of its term. The term of your Award commences on the Date of Grant
and expires upon the earliest of the following:
(a)    immediately upon the termination of your Continuous Service for Cause;
(b)    three (3) months after the termination of your Continuous Service for any
reason other than Cause or your Retirement, Disability, or death; provided,
however, (i) that if during any part of such three (3) month period your Award
is not exercisable solely because of a condition set forth in Section 6, your
Award shall not expire until the earlier of (A) the Expiration Date, or (B) the
date it shall have been exercisable for an aggregate period of three (3) months
after the termination of your Continuous Service, and (ii) that prior to an IPO
Date, the provisions of Section 8(a) of the Plan will have the effect of either
limiting or extending the period during which exercise is permitted, depending
upon the date on which the termination of your Continuous Services occurs;



--------------------------------------------------------------------------------



(c)    eighteen (18) months after the termination of your Continuous Service due
to your Retirement or Disability; provided, however, that prior to an IPO Date,
the provisions of Sections 7(c)(ix) and 8(a) of the Plan will have the effect of
limiting the period during which exercise is permitted;
(d)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates; provided, however, that prior to an IPO Date, the provisions of
Sections 7(c)(x) and 8(a) of the Plan will have the effect of limiting the
period during which exercise is permitted;
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the tenth (10th) anniversary of the Date of Grant.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your Award unless either (i) the shares
of Common Stock issuable upon such exercise are then registered under the
Securities Act, or (ii) the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your Award also must comply with other applicable laws and
regulations governing your Award, and you may not exercise your Award if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.
7.    EXERCISE.
(a)    You may exercise the vested portion of your Award during its term by
delivering a Notice of Exercise to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require. The
exercise date shall be the business day on which your signed Notice of Exercise
is received by the Company. If the Notice of Exercise is received after normal
business hours for a given day, then the exercise date shall be considered to be
the following business day. Notwithstanding the foregoing, prior to an IPO Date,
you may exercise a vested Award only during the period or periods and subject to
the further conditions set forth in Section 8(a) of the Plan.
(b)    As a condition of exercise of the vested portion of your Award for shares
of Common Stock, you will be required to enter into the Stockholders’ Agreement
(or any successor to that agreement) and such other agreements as the Company
may require pursuant to Section 8(f) of the Plan.
(c)    By exercising your Award you agree that you shall not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you, for a
period of time specified by the managing underwriter(s) (not to exceed one
hundred eighty (180) days) following the effective date of a registration
statement of the Company filed under the Securities Act (the “Lock Up Period”)
in connection with an initial public offering of Common Stock, if any; provided,
however, that nothing contained in



--------------------------------------------------------------------------------



this section shall prevent the exercise of a repurchase right, if any, in favor
of the Company during the Lock Up Period. You further agree to execute and
deliver such other agreements as may be reasonably requested by the Company
and/or the underwriter(s) that are consistent with the foregoing or that are
necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to your
shares of Common Stock until the end of such period. The underwriters of the
Company’s stock are intended third party beneficiaries of this Section 7(c) and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto.
8.    TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your Award.
9.    PUT RIGHT. Prior to an IPO Date, you, pursuant to the provisions of
Section 8 of the Plan, shall have the right, but not the obligation, to require
the Company to repurchase any or all of the shares of Common Stock acquired
pursuant to the exercise of your Award.
10.    CALL RIGHT. Upon and after any termination of your Continuous Service but
prior to an IPO Date, the Company, pursuant to the provisions of Section 8 of
the Plan, shall have the right, but not the obligation, to repurchase all of the
shares of Common Stock theretofore or thereafter acquired pursuant to the
exercise of your Award.
11.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or any Affiliate, or of the Company or an Affiliate to continue your employment
or service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or any Affiliate.
12.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your Award, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or an Affiliate, if any,
which arise in connection with the exercise of your Award.
(b)    Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from shares of Common Stock otherwise issuable to you
upon the exercise of your Award a number of whole shares of Common Stock having
a Fair Market Value, determined by the Company as of the date of exercise, not
in excess of the minimum amount of tax required to be withheld by law (or such
lesser amount as may be necessary to avoid variable award accounting).



--------------------------------------------------------------------------------



(c)    You may not exercise your Award unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your Award when desired even though your Award is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
13.    PERSONAL DATA. You understand that your employer, the Company, or an
Affiliate hold certain personal information about you, including but not limited
to your name, home address, telephone number, date of birth, national social
insurance number, salary, nationality, job title, and details of all shares of
Common Stock granted, cancelled, vested, unvested, or outstanding (the “Personal
Data”). Certain Personal Data may also constitute “Sensitive Personal Data”
within the meaning of applicable local law. Such data include but are not
limited to Personal Data and any changes thereto, and other appropriate personal
and financial data about you. You hereby provide express consent to the Company
or an Affiliate to process any such Personal Data and Sensitive Personal Data.
You also hereby provide express consent to the Company and/or an Affiliate to
transfer any such Personal Data and Sensitive Personal Data outside the country
in which you are employed or retained, including the United States. The legal
persons for whom such Personal Data are intended are the Company and any broker
company providing services to the Company in connection with the administration
of the Plan. You have been informed of your right to access and correct your
Personal Data by applying to the Company representative identified on the Grant
Notice.
14.    ADDITIONAL AGREEMENTS AND ACKNOWLEDGEMENTS. You hereby agree and
acknowledge that:
(a)    The rights and obligations of the Company with respect to your Award
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You have reviewed your Award in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting your Award and
fully understand all provisions of your Award.
(d)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Board’s determination of the Fair Market Value of
Common Stock, whether for purposes of determining the strike price of your
Award, the number of shares of Common Stock payable on exercise of your Award,
or the amount payable on exercise of your put right or the Company’s call right
pursuant to Section 8 of the Plan.
(e)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Company’s determination, pursuant to Section 8(e)
of the Plan, to (i) reject, in



--------------------------------------------------------------------------------



whole or in part, your exercise of a put right or (ii) not exercise, in whole or
in part, the Company’s call right.
(f)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(g)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
(h)    Participation in the Plan is voluntary, and therefore, you must accept
the terms and conditions of the Plan and this Award as a condition to
participate in the Plan and receive this Award.
(i)    The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.
(j)    This Award and any other awards under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
awards or other benefits in lieu of future awards, even if similar awards have
been granted repeatedly in the past.
(k)    All determinations with respect to any such future awards, including, but
not limited to, the time or times when such awards are made, the number of
shares of Common Stock, and performance and other conditions applied to the
awards, will be at the sole discretion of the Company.
(l)    The value of the shares of Common Stock and this Award is an
extraordinary item of compensation, which is outside the scope of your
employment or service contract, if any.
(m)    The shares of Common Stock, this Award, or any income derived therefrom
are a potential bonus payment not paid in lieu of any cash salary compensation
and not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
life or accident insurance benefits, pension or retirement benefits or similar
payments.
(n)    In the event of the termination of your Continuous Service, your
eligibility to receive shares of Common Stock or payments under this Award or
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed or retained regardless of any reasonable notice period
mandated under local law, except as expressly provided in this Award.
(o)    In the event of the termination of your Continuous Service for Cause, the
Company, in its sole discretion, may, in accordance with Section 7(c)(xi) of the
Plan, rescind any transfer of Common Stock to you that occurred within six (6)
months prior to such termination of Continuous Service or demand that you pay
over to the Company the proceeds received by you upon the sale, transfer or
other transaction involving the Common Stock in such manner and on such terms
and conditions as the Company may require, and the Company shall be entitled to
set-off against the



--------------------------------------------------------------------------------



amount of such proceeds any amount you owe to the Company to the fullest extent
permitted by law.
(p)    The future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.
(q)    No claim or entitlement to compensation or damages arises from the
termination of this Award or diminution in value of the shares of Common Stock
and you irrevocably release the Company and its Affiliates, from any such claim
that may arise.
(r)    The Plan and this Award set forth the entire understanding between you,
the Company and any Affiliate regarding the acquisition of the shares of Common
Stock and supersede all prior oral and written agreements pertaining to this
Award.
15.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
16.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
17.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.



--------------------------------------------------------------------------------



LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN


PERFORMANCE VESTED
STOCK APPRECIATION RIGHT GRANT NOTICE


Levi Strauss & Co. (the “Company”), pursuant to its 2006 Equity Incentive Plan
(the “Plan”), hereby grants to Participant a Stock Appreciation Right covering
the number of Common Stock equivalents (the “SARs”) set forth below (the
“Award”). This Award is evidenced by a Stock Appreciation Right Agreement (the
“Award Agreement”). The Award is subject to all of the terms and conditions as
set forth herein and in the Award Agreement, the Plan, and the resolutions of
the Board of Directors of the Company dated [DATE] (the “Board Resolutions”).


Participant:
 
Date of Grant:
 
Performance Period:
 
Number of SARs at Threshold Performance:
 
Number of SARs at Base Case Performance:
 
Maximum Number of SARs:
 
Strike Price (Fair Market Value Per SAR on Date of Grant):




Expiration Date:
 
SAR Grant Number:
 





Performance Goals: The actual number of SARs under this Award that will vest at
the end of a three-year period will be determined based on (1) the Company's
average earnings before interest and taxes (“EBIT”) margin percentage; (2) the
compound annual growth rate of the Company's net revenues over the three-year
period; and (3) three-year TSR performance over the three-year period. In each
case, the goals and the extent to which they have been achieved will be
determined by the Board of Directors, in its sole discretion.


Performance Vesting: To the extent that the Performance Goals described above
are achieved and SARs vest, as determined by the Board of Directors, then 100%
of the earned SARs (which may range from the threshold number above to the
maximum number above depending on achievement of the Performance Goals) shall
vest on the date in [YEAR] that the Board of Directors certifies attainment (the
“Certification Date”), all subject to Continuous Service by Participant through
the Certification Date.


Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Stock Appreciation Right Grant
Notice, the Award Agreement, and the Plan. Participant further acknowledges that
as of the Date of Grant, this Stock Appreciation Right Grant Notice, the Award
Agreement, and the Plan set forth the entire understanding between Participant
and the Company regarding the award of the Stock Appreciation Rights and
supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only: _____.



--------------------------------------------------------------------------------



    
LEVI STRAUSS & CO.


By: _______________________________________________________
         




Date: _________________________________
PARTICIPANT
__________________________________________________________






Date: _________________________________






--------------------------------------------------------------------------------



LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHT AGREEMENT
Pursuant to your Stock Appreciation Right Grant Notice (“Grant Notice”) and this
Stock Appreciation Right Agreement (the “Award Agreement”), Levi Strauss & Co.
(the “Company”) has granted you a Stock Appreciation Right under its 2006 Equity
Incentive Plan (the “Plan”) covering the number of Common Stock equivalents
(“Stock Appreciation Rights”) as indicated in your Grant Notice (collectively,
the “Award”). Defined terms not explicitly defined in this Award Agreement but
defined in the Plan shall have the same definitions as in the Plan.
The details of your Award are as follows:
1.VESTING. Subject to the conditions and limitations contained herein, your
Award shall vest as provided in your Grant Notice, provided that vesting shall
cease upon the termination of your Continuous Service.
2.    NUMBER OF SHARES AND STRIKE PRICE. The number of Common Stock equivalents
subject to your Award and your strike price per share are set forth in your
Grant Notice and may be adjusted from time to time in accordance with Section
11(a) of the Plan.
3.    CALCULATION OF APPRECIATION. The amount payable upon exercise of each
vested Award shall be equal to the excess of (i) the Fair Market Value per share
of Common Stock on the date of exercise, over (ii) the Fair Market Value per
share of Common Stock on the date of grant of the Award (as indicated in your
Grant Notice).
4.    PAYMENT. Subject to Section 12, the amount payable upon exercise of your
Award shall be settled in whole shares of Common Stock rounded down to the
nearest whole share based on the Fair Market Value of such shares at the time of
exercise.
5.    TERM. You may not exercise your Award before the commencement or after the
expiration of its term. The term of your Award commences on the Date of Grant
and expires upon the earliest of the following:
(a)    immediately upon the termination of your Continuous Service for Cause;
(b)    three (3) months after the termination of your Continuous Service for any
reason other than Cause or your Retirement, Disability, or death; provided,
however, (i) that if during any part of such three (3) month period your Award
is not exercisable solely because of a condition set forth in Section 6, your
Award shall not expire until the earlier of (A) the Expiration Date, or (B) the
date it shall have been exercisable for an aggregate period of three (3) months
after the termination of your Continuous Service, and (ii) that prior to an IPO
Date, the provisions of Section 8(a) of the Plan will have the effect of either
limiting or extending the period during which exercise is permitted, depending
upon the date on which the termination of your Continuous Services occurs;



--------------------------------------------------------------------------------



(c)    eighteen (18) months after the termination of your Continuous Service due
to your Retirement or Disability; provided, however, that prior to an IPO Date,
the provisions of Sections 7(c)(ix) and 8(a) of the Plan will have the effect of
limiting the period during which exercise is permitted;
(d)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates; provided, however, that prior to an IPO Date, the provisions of
Sections 7(c)(x) and 8(a) of the Plan will have the effect of limiting the
period during which exercise is permitted;
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the tenth (10th) anniversary of the Date of Grant.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your Award unless either (i) the shares
of Common Stock issuable upon such exercise are then registered under the
Securities Act, or (ii) the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your Award also must comply with other applicable laws and
regulations governing your Award, and you may not exercise your Award if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.
7.    EXERCISE.
(a)    You may exercise the vested portion of your Award during its term by
delivering a notice of exercise to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require. The
exercise date shall be the business day on which your signed notice of exercise
is received by the Company. If the notice of exercise is received after normal
business hours for a given day, then the exercise date shall be considered to be
the following business day. Notwithstanding the foregoing, prior to an IPO Date,
you may exercise a vested Award only during the period or periods and subject to
the further conditions set forth in Section 8(a) of the Plan.
(b)    As a condition of exercise of the vested portion of your Award for shares
of Common Stock, you will be required to enter into the Stockholders’ Agreement
(or any successor to that agreement) and such other agreements as the Company
may require pursuant to Section 8(f) of the Plan.
(c)    By exercising your Award you agree that you shall not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you, for a
period of time specified by the managing underwriter(s) (not to exceed one
hundred eighty (180) days) following the effective date of a registration
statement of the Company filed under the Securities Act (the “Lock Up Period”)
in connection with an initial public offering of Common Stock, if any; provided,
however, that nothing contained in



--------------------------------------------------------------------------------



this section shall prevent the exercise of a repurchase right, if any, in favor
of the Company during the Lock Up Period. You further agree to execute and
deliver such other agreements as may be reasonably requested by the Company
and/or the underwriter(s) that are consistent with the foregoing or that are
necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to your
shares of Common Stock until the end of such period. The underwriters of the
Company’s stock are intended third party beneficiaries of this Section 7(c) and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto.
8.    TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your Award.
9.    PUT RIGHT. Prior to an IPO Date, you, pursuant to the provisions of
Section 8 of the Plan, shall have the right, but not the obligation, to require
the Company to repurchase any or all of the shares of Common Stock acquired
pursuant to the exercise of your Award.
10.    CALL RIGHT. Upon and after any termination of your Continuous Service but
prior to an IPO Date, the Company, pursuant to the provisions of Section 8 of
the Plan, shall have the right, but not the obligation, to repurchase all of the
shares of Common Stock theretofore or thereafter acquired pursuant to the
exercise of your Award.
11.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or any Affiliate, or of the Company or an Affiliate to continue your employment
or service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or any Affiliate.
12.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your Award, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or an Affiliate, if any,
which arise in connection with the exercise of your Award.
(b)    Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from shares of Common Stock otherwise issuable to you
upon the exercise of your Award a number of whole shares of Common Stock having
a Fair Market Value, determined by the Company as of the date of exercise, not
in excess of the minimum amount of tax required to be withheld by law (or such
lesser amount as may be necessary to avoid variable award accounting).



--------------------------------------------------------------------------------



(c)    You may not exercise your Award unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your Award when desired even though your Award is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
13.    PERSONAL DATA. You understand that your employer, the Company, or an
Affiliate hold certain personal information about you, including but not limited
to your name, home address, telephone number, date of birth, national social
insurance number, salary, nationality, job title, and details of all shares of
Common Stock granted, cancelled, vested, unvested, or outstanding (the “Personal
Data”). Certain Personal Data may also constitute “Sensitive Personal Data”
within the meaning of applicable local law. Such data include but are not
limited to Personal Data and any changes thereto, and other appropriate personal
and financial data about you. You hereby provide express consent to the Company
or an Affiliate to process any such Personal Data and Sensitive Personal Data.
You also hereby provide express consent to the Company and/or an Affiliate to
transfer any such Personal Data and Sensitive Personal Data outside the country
in which you are employed or retained, including the United States. The legal
persons for whom such Personal Data are intended are the Company and any broker
company providing services to the Company in connection with the administration
of the Plan. You have been informed of your right to access and correct your
Personal Data by applying to the Company representative identified on the Grant
Notice.
14.    ADDITIONAL AGREEMENTS AND ACKNOWLEDGEMENTS. You hereby agree and
acknowledge that:
(a)The rights and obligations of the Company with respect to your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You have reviewed your Award in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting your Award and
fully understand all provisions of your Award.
(d)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Board’s determination of the Fair Market Value of
Common Stock, whether for purposes of determining the strike price of your
Award, the number of shares of Common Stock payable on exercise of your Award,
or the amount payable on exercise of your put right or the Company’s call right
pursuant to Section 8 of the Plan.
(e)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Company’s determination, pursuant to Section 8(e)
of the Plan, to (i) reject, in



--------------------------------------------------------------------------------



whole or in part, your exercise of a put right or (ii) not exercise, in whole or
in part, the Company’s call right.
(f)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(g)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
(h)    Participation in the Plan is voluntary, and therefore, you must accept
the terms and conditions of the Plan and this Award as a condition to
participate in the Plan and receive this Award.
(i)    The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.
(j)    This Award and any other awards under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
awards or other benefits in lieu of future awards, even if similar awards have
been granted repeatedly in the past.
(k)    All determinations with respect to any such future awards, including, but
not limited to, the time or times when such awards are made, the number of
shares of Common Stock, and performance and other conditions applied to the
awards, will be at the sole discretion of the Company.
(l)    The value of the shares of Common Stock and this Award is an
extraordinary item of compensation, which is outside the scope of your
employment or service contract, if any.
(m)    The shares of Common Stock, this Award, or any income derived therefrom
are a potential bonus payment not paid in lieu of any cash salary compensation
and not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
life or accident insurance benefits, pension or retirement benefits or similar
payments.
(n)    In the event of the termination of your Continuous Service, your
eligibility to receive shares of Common Stock or payments under this Award or
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed or retained regardless of any reasonable notice period
mandated under local law, except as expressly provided in this Award.
(o)    In the event of the termination of your Continuous Service for Cause, the
Company, in its sole discretion, may, in accordance with Section 7(c)(xi) of the
Plan, rescind any transfer of Common Stock to you that occurred within six (6)
months prior to such termination of Continuous Service or demand that you pay
over to the Company the proceeds received by you upon the sale, transfer or
other transaction involving the Common Stock in such manner and on such terms
and conditions as the Company may require, and the Company shall be entitled to
set-off against the



--------------------------------------------------------------------------------



amount of such proceeds any amount you owe to the Company to the fullest extent
permitted by law.
(p)    The future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.
(q)    No claim or entitlement to compensation or damages arises from the
termination of this Award or diminution in value of the shares of Common Stock
and you irrevocably release the Company and its Affiliates, from any such claim
that may arise.
(r)    The Plan and this Award set forth the entire understanding between you,
the Company and any Affiliate regarding the acquisition of the shares of Common
Stock and supersede all prior oral and written agreements pertaining to this
Award.
15.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
16.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
17.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.



--------------------------------------------------------------------------------



LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN


PERFORMANCE VESTED
STOCK APPRECIATION RIGHT GRANT NOTICE


Levi Strauss & Co. (the “Company”), pursuant to its 2006 Equity Incentive Plan
(the “Plan”), hereby grants to Participant a Stock Appreciation Right covering
the number of Common Stock equivalents (the “Stock Appreciation Rights”) set
forth below (the “Award”). This Award is evidenced by a Stock Appreciation Right
Agreement (the “Award Agreement”). The Award is subject to all of the terms and
conditions as set forth herein and in the Award Agreement, the Plan, and the
Notice of Exercise, all of which are attached hereto and incorporated herein in
their entirety.
Participant:
 
Date of Grant:
 
Performance Period:
Three-Year Period comprised of the Company’s Fiscal Years ending in 2013, 2014
and 2015
Number of Stock Appreciation Rights:
 
Strike Price (Fair Market Value Per Stock Appreciation Right on Date of Grant):




Expiration Date:
 
SAR Grant Number:
 



Performance Vesting: The Stock Appreciation Rights shall be subject to the
following performance vesting matrix, with the performance to be determined by
the Board of Directors on or before March 1, 2016, all subject to Continuous
Service by Participant through the date of the determination of the performance
by the Board of Directors.



 
Performance SAR Vesting Matrix -
Vested Percentage of Performance SARs Following Performance Period
 
3-Year Average EBIT Margin % Performance
Stretch Case
≥10.60%


0%
100%
100%
100%
100%
100%
 
 
10.05
%
0%
90%
100%
100%
100%
100%
 
Base Case


9.50%
0%
80%
90%
100%
100%
100%
 
 
9.25
%
0%
70%
80%
90%
100%
100%
 
Threshold Case
9.00
%
0%
50%
70%
80%
90%
100%
 
 
<9.00%


0%
0%
0%
0%
0%
0%
 
 
<1.80%
1.80%
2.55%
3.30%
4.55%
≥5.40%
 
 
Threshold Case
 
Base Case
 
Stretch Case
 
3-Year Average Net Revenue CAGR Performance
 



Both scales assume interpolation between performance levels and vested
percentages listed above.



--------------------------------------------------------------------------------



Any portion of the Stock Appreciation Rights that is not determined by the Board
of Directors to have become vested based on performance during the Performance
Period shall automatically terminate and become forfeited.
Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Stock Appreciation Right Grant
Notice, the Award Agreement, and the Plan. Participant further acknowledges that
as of the Date of Grant, this Stock Appreciation Right Grant Notice, the Award
Agreement, and the Plan set forth the entire understanding between Participant
and the Company regarding the award of the Stock Appreciation Rights and
supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only: None.
    
LEVI STRAUSS & CO.




By: _______________________________________________________
         




Date: ____________________________________________________
PARTICIPANT




















__________________________________________________________




Date: _________________________________




































--------------------------------------------------------------------------------



LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHT AGREEMENT
Pursuant to your Stock Appreciation Right Grant Notice (“Grant Notice”) and this
Stock Appreciation Right Agreement (the “Award Agreement”), Levi Strauss & Co.
(the “Company”) has granted you a Stock Appreciation Right under its 2006 Equity
Incentive Plan (the “Plan”) covering the number of Common Stock equivalents
(“Stock Appreciation Rights”) as indicated in your Grant Notice (collectively,
the “Award”). Defined terms not explicitly defined in this Award Agreement but
defined in the Plan shall have the same definitions as in the Plan.
The details of your Award are as follows:
1.VESTING. Subject to the conditions and limitations contained herein, your
Award shall vest as provided in your Grant Notice, provided that vesting shall
cease upon the termination of your Continuous Service.
2.    NUMBER OF SHARES AND STRIKE PRICE. The number of Common Stock equivalents
subject to your Award and your strike price per share are set forth in your
Grant Notice and may be adjusted from time to time for Capitalization
Adjustments.
3.    CALCULATION OF APPRECIATION. The amount payable upon exercise of each
vested Award shall be equal to the excess of (i) the Fair Market Value per share
of Common Stock on the date of exercise, over (ii) the Fair Market Value per
share of Common Stock on the date of grant of the Award (as indicated in your
Grant Notice).
4.    PAYMENT. Subject to Section 12, the amount payable upon exercise of your
Award shall be settled in whole shares of Common Stock rounded down to the
nearest whole share based on the Fair Market Value of such shares at the time of
exercise.
5.    TERM. You may not exercise your Award before the commencement or after the
expiration of its term. The term of your Award commences on the Date of Grant
and expires upon the earliest of the following:
(a)    immediately upon the termination of your Continuous Service for Cause;
(b)    three (3) months after the termination of your Continuous Service for any
reason other than Cause or your Retirement, Disability, or death; provided,
however, (i) that if during any part of such three (3) month period your Award
is not exercisable solely because of a condition set forth in Section 6, your
Award shall not expire until the earlier of (A) the Expiration Date, or (B) the
date it shall have been exercisable for an aggregate period of three (3) months
after the termination of your Continuous Service, and (ii) that



--------------------------------------------------------------------------------



prior to an IPO Date, the provisions of Section 8(a) of the Plan will have the
effect of either limiting or extending the period during which exercise is
permitted, depending upon the date on which the termination of your Continuous
Services occurs;
(c)    eighteen (18) months after the termination of your Continuous Service due
to your Retirement or Disability; provided, however, that prior to an IPO Date,
the provisions of Sections 7(c)(ix) and 8(a) of the Plan will have the effect of
limiting the period during which exercise is permitted;
(d)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates; provided, however, that prior to an IPO Date, the provisions of
Sections 7(c)(x) and 8(a) of the Plan will have the effect of limiting the
period during which exercise is permitted;
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the tenth (10th) anniversary of the Date of Grant.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your Award unless either (i) the shares
of Common Stock issuable upon such exercise are then registered under the
Securities Act, or (ii) the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your Award also must comply with other applicable laws and
regulations governing your Award, and you may not exercise your Award if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.
7.    EXERCISE.
(a)    You may exercise the vested portion of your Award during its term by
delivering a Notice of Exercise to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require. The
exercise date shall be the business day on which your signed Notice of Exercise
is received by the Company. If the Notice of Exercise is received after normal
business hours for a given day, then the exercise date shall be considered to be
the following business day. Notwithstanding the foregoing, prior to an IPO Date,
you may exercise a vested Award only during the period or periods and subject to
the further conditions set forth in Section 8(a) of the Plan.
(b)    As a condition of exercise of the vested portion of your Award for shares
of Common Stock, you will be required to enter into the Stockholders’ Agreement
(or any successor to that agreement) and such other agreements as the Company
may require pursuant to Section 8(f) of the Plan.
(c)    By exercising your Award you agree that you shall not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any



--------------------------------------------------------------------------------



hedging or similar transaction with the same economic effect as a sale, any
shares of Common Stock or other securities of the Company held by you, for a
period of time specified by the managing underwriter(s) (not to exceed one
hundred eighty (180) days) following the effective date of a registration
statement of the Company filed under the Securities Act (the “Lock Up Period”)
in connection with an initial public offering of Common Stock, if any; provided,
however, that nothing contained in this section shall prevent the exercise of a
repurchase right, if any, in favor of the Company during the Lock Up Period. You
further agree to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 7(c) and shall have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.
8.    TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your Award.
9.    PUT RIGHT. Prior to an IPO Date, you, pursuant to the provisions of
Section 8 of the Plan, shall have the right, but not the obligation, to require
the Company to repurchase any or all of the shares of Common Stock acquired
pursuant to the exercise of your Award.
10.    CALL RIGHT. Upon and after any termination of your Continuous Service but
prior to an IPO Date, the Company, pursuant to the provisions of Section 8 of
the Plan, shall have the right, but not the obligation, to repurchase all of the
shares of Common Stock theretofore or thereafter acquired pursuant to the
exercise of your Award.
11.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or any Affiliate, or of the Company or an Affiliate to continue your employment
or service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or any Affiliate.
12.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your Award, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or an Affiliate, if any,
which arise in connection with the exercise of your Award.



--------------------------------------------------------------------------------



(b)    Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from shares of Common Stock otherwise issuable to you
upon the exercise of your Award a number of whole shares of Common Stock having
a Fair Market Value, determined by the Company as of the date of exercise, not
in excess of the minimum amount of tax required to be withheld by law (or such
lesser amount as may be necessary to avoid variable award accounting).
(c)    You may not exercise your Award unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your Award when desired even though your Award is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
13.    PERSONAL DATA. You understand that your employer, the Company, or an
Affiliate hold certain personal information about you, including but not limited
to your name, home address, telephone number, date of birth, national social
insurance number, salary, nationality, job title, and details of all shares of
Common Stock granted, cancelled, vested, unvested, or outstanding (the “Personal
Data”). Certain Personal Data may also constitute “Sensitive Personal Data”
within the meaning of applicable local law. Such data include but are not
limited to Personal Data and any changes thereto, and other appropriate personal
and financial data about you. You hereby provide express consent to the Company
or an Affiliate to process any such Personal Data and Sensitive Personal Data.
You also hereby provide express consent to the Company and/or an Affiliate to
transfer any such Personal Data and Sensitive Personal Data outside the country
in which you are employed or retained, including the United States. The legal
persons for whom such Personal Data are intended are the Company and any broker
company providing services to the Company in connection with the administration
of the Plan. You have been informed of your right to access and correct your
Personal Data by applying to the Company representative identified on the Grant
Notice.
14.    ADDITIONAL AGREEMENTS AND ACKNOWLEDGEMENTS. You hereby agree and
acknowledge that:
(a)The rights and obligations of the Company with respect to your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.



--------------------------------------------------------------------------------



(c)    You have reviewed your Award in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting your Award and
fully understand all provisions of your Award.
(d)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Board’s determination of the Fair Market Value of
Common Stock, whether for purposes of determining the strike price of your
Award, the number of shares of Common Stock payable on exercise of your Award,
or the amount payable on exercise of your put right or the Company’s call right
pursuant to Section 8 of the Plan.
(e)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Company’s determination, pursuant to Section 8(e)
of the Plan, to (i) reject, in whole or in part, your exercise of a put right or
(ii) not exercise, in whole or in part, the Company’s call right.
(f)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(g)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
(h)    Participation in the Plan is voluntary, and therefore, you must accept
the terms and conditions of the Plan and this Award as a condition to
participate in the Plan and receive this Award.
(i)    The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.
(j)    This Award and any other awards under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
awards or other benefits in lieu of future awards, even if similar awards have
been granted repeatedly in the past.
(k)    All determinations with respect to any such future awards, including, but
not limited to, the time or times when such awards are made, the number of
shares of Common Stock, and performance and other conditions applied to the
awards, will be at the sole discretion of the Company.
(l)    The value of the shares of Common Stock and this Award is an
extraordinary item of compensation, which is outside the scope of your
employment or service contract, if any.
(m)    The shares of Common Stock, this Award, or any income derived therefrom
are a potential bonus payment not paid in lieu of any cash salary compensation
and not part



--------------------------------------------------------------------------------



of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any termination, severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, life or accident
insurance benefits, pension or retirement benefits or similar payments.
(n)    In the event of the termination of your Continuous Service, your
eligibility to receive shares of Common Stock or payments under this Award or
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed or retained regardless of any reasonable notice period
mandated under local law, except as expressly provided in this Award.
(o)    In the event of the termination of your Continuous Service for Cause, the
Company, in its sole discretion, may rescind any transfer of Common Stock to you
that occurred within six (6) months prior to such termination of Continuous
Service or demand that you pay over to the Company the proceeds received by you
upon the sale, transfer or other transaction involving the Common Stock in such
manner and on such terms and conditions as the Company may require, and the
Company shall be entitled to set-off against the amount of such proceeds any
amount you owe to the Company to the fullest extent permitted by law.
(p)    The future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.
(q)    No claim or entitlement to compensation or damages arises from the
termination of this Award or diminution in value of the shares of Common Stock
and you irrevocably release the Company and its Affiliates, from any such claim
that may arise.
(r)    The Plan and this Award set forth the entire understanding between you,
the Company and any Affiliate regarding the acquisition of the shares of Common
Stock and supersede all prior oral and written agreements pertaining to this
Award.
15.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
16.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
17.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect



--------------------------------------------------------------------------------



to the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.





--------------------------------------------------------------------------------



LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN


SERVICE VESTED
STOCK APPRECIATION RIGHT GRANT NOTICE


Levi Strauss & Co. (the “Company”), pursuant to its 2006 Equity Incentive Plan
(the “Plan”), hereby grants to Participant a Stock Appreciation Right covering
the number of Common Stock equivalents (the “Stock Appreciation Rights”) set
forth below (the “Award”). This Award is evidenced by a Stock Appreciation Right
Agreement (the “Award Agreement”). The Award is subject to all of the terms and
conditions as set forth herein and in the Award Agreement, the Plan, and the
Notice of Exercise, all of which are attached hereto and incorporated herein in
their entirety.
Participant:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Stock Appreciation Rights:
 
Strike Price (Fair Market Value Per Stock Appreciation Right on Date of Grant):




Expiration Date:
 
SAR Grant Number:
 

Vesting Schedule:
25% vesting on <<insert date>>; with the remaining 75% balance vesting at a rate
of 2.08% per month beginning <<insert date>> and ending <<insert date>>, all
subject to the Continuous Service by Participant through the respective vesting
dates.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Stock Appreciation Right Grant
Notice, the Award Agreement, and the Plan. Participant further acknowledges that
as of the Date of Grant, this Stock Appreciation Right Grant Notice, the Award
Agreement, and the Plan set forth the entire understanding between Participant
and the Company regarding the award of the Stock Appreciation Rights and
supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only: None.
LEVI STRAUSS & CO.




By: _______________________________________________________


Date: ____________________________________________________
PARTICIPANT




















__________________________________________________________




Date: _________________________________






--------------------------------------------------------------------------------



LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHT AGREEMENT
Pursuant to your Stock Appreciation Right Grant Notice (“Grant Notice”) and this
Stock Appreciation Right Agreement (the “Award Agreement”), Levi Strauss & Co.
(the “Company”) has granted you a Stock Appreciation Right under its 2006 Equity
Incentive Plan (the “Plan”) covering the number of Common Stock equivalents
(“Stock Appreciation Rights”) as indicated in your Grant Notice (collectively,
the “Award”). Defined terms not explicitly defined in this Award Agreement but
defined in the Plan shall have the same definitions as in the Plan.
The details of your Award are as follows:
1.    VESTING. Subject to the conditions and limitations contained herein, your
Award shall vest as provided in your Grant Notice, provided that vesting shall
cease upon the termination of your Continuous Service.
2.    NUMBER OF SHARES AND STRIKE PRICE. The number of Common Stock equivalents
subject to your Award and your strike price per share are set forth in your
Grant Notice and may be adjusted from time to time for Capitalization
Adjustments.
3.    CALCULATION OF APPRECIATION. The amount payable upon exercise of each
vested Award shall be equal to the excess of (i) the Fair Market Value per share
of Common Stock on the date of exercise, over (ii) the Fair Market Value per
share of Common Stock on the date of grant of the Award (as indicated in your
Grant Notice).
4.    PAYMENT. Subject to Section 12, the amount payable upon exercise of your
Award shall be settled in whole shares of Common Stock rounded down to the
nearest whole share based on the Fair Market Value of such shares at the time of
exercise.
5.    TERM. You may not exercise your Award before the commencement or after the
expiration of its term. The term of your Award commences on the Date of Grant
and expires upon the earliest of the following:
(a)    immediately upon the termination of your Continuous Service for Cause;
(b)    three (3) months after the termination of your Continuous Service for any
reason other than Cause or your Retirement, Disability, or death; provided,
however, (i) that if during any part of such three (3) month period your Award
is not exercisable solely because of a condition set forth in Section 6, your
Award shall not expire until the earlier of (A) the Expiration Date, or (B) the
date it shall have been exercisable for an aggregate period of three (3) months
after the termination of your Continuous Service, and (ii) that



--------------------------------------------------------------------------------



prior to an IPO Date, the provisions of Section 8(a) of the Plan will have the
effect of either limiting or extending the period during which exercise is
permitted, depending upon the date on which the termination of your Continuous
Services occurs;
(c)    eighteen (18) months after the termination of your Continuous Service due
to your Retirement or Disability; provided, however, that prior to an IPO Date,
the provisions of Sections 7(c)(ix) and 8(a) of the Plan will have the effect of
limiting the period during which exercise is permitted;
(d)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates; provided, however, that prior to an IPO Date, the provisions of
Sections 7(c)(x) and 8(a) of the Plan will have the effect of limiting the
period during which exercise is permitted;
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the tenth (10th) anniversary of the Date of Grant.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your Award unless either (i) the shares
of Common Stock issuable upon such exercise are then registered under the
Securities Act, or (ii) the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your Award also must comply with other applicable laws and
regulations governing your Award, and you may not exercise your Award if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.
7.    EXERCISE.
(a)    You may exercise the vested portion of your Award during its term by
delivering a Notice of Exercise to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require. The
exercise date shall be the business day on which your signed Notice of Exercise
is received by the Company. If the Notice of Exercise is received after normal
business hours for a given day, then the exercise date shall be considered to be
the following business day. Notwithstanding the foregoing, prior to an IPO Date,
you may exercise a vested Award only during the period or periods and subject to
the further conditions set forth in Section 8(a) of the Plan.
(b)    As a condition of exercise of the vested portion of your Award for shares
of Common Stock, you will be required to enter into the Stockholders’ Agreement
(or any successor to that agreement) and such other agreements as the Company
may require pursuant to Section 8(f) of the Plan.
(c)    By exercising your Award you agree that you shall not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any



--------------------------------------------------------------------------------



hedging or similar transaction with the same economic effect as a sale, any
shares of Common Stock or other securities of the Company held by you, for a
period of time specified by the managing underwriter(s) (not to exceed one
hundred eighty (180) days) following the effective date of a registration
statement of the Company filed under the Securities Act (the “Lock Up Period”)
in connection with an initial public offering of Common Stock, if any; provided,
however, that nothing contained in this section shall prevent the exercise of a
repurchase right, if any, in favor of the Company during the Lock Up Period. You
further agree to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 7(c) and shall have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.
8.    TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your Award.
9.    PUT RIGHT. Prior to an IPO Date, you, pursuant to the provisions of
Section 8 of the Plan, shall have the right, but not the obligation, to require
the Company to repurchase any or all of the shares of Common Stock acquired
pursuant to the exercise of your Award.
10.    CALL RIGHT. Upon and after any termination of your Continuous Service but
prior to an IPO Date, the Company, pursuant to the provisions of Section 8 of
the Plan, shall have the right, but not the obligation, to repurchase all of the
shares of Common Stock theretofore or thereafter acquired pursuant to the
exercise of your Award.
11.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or any Affiliate, or of the Company or an Affiliate to continue your employment
or service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or any Affiliate.
12.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your Award, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or an Affiliate, if any,
which arise in connection with the exercise of your Award.



--------------------------------------------------------------------------------



(b)    Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from shares of Common Stock otherwise issuable to you
upon the exercise of your Award a number of whole shares of Common Stock having
a Fair Market Value, determined by the Company as of the date of exercise, not
in excess of the minimum amount of tax required to be withheld by law (or such
lesser amount as may be necessary to avoid variable award accounting).
(c)    You may not exercise your Award unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your Award when desired even though your Award is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
13.    PERSONAL DATA. You understand that your employer, the Company, or an
Affiliate hold certain personal information about you, including but not limited
to your name, home address, telephone number, date of birth, national social
insurance number, salary, nationality, job title, and details of all shares of
Common Stock granted, cancelled, vested, unvested, or outstanding (the “Personal
Data”). Certain Personal Data may also constitute “Sensitive Personal Data”
within the meaning of applicable local law. Such data include but are not
limited to Personal Data and any changes thereto, and other appropriate personal
and financial data about you. You hereby provide express consent to the Company
or an Affiliate to process any such Personal Data and Sensitive Personal Data.
You also hereby provide express consent to the Company and/or an Affiliate to
transfer any such Personal Data and Sensitive Personal Data outside the country
in which you are employed or retained, including the United States. The legal
persons for whom such Personal Data are intended are the Company and any broker
company providing services to the Company in connection with the administration
of the Plan. You have been informed of your right to access and correct your
Personal Data by applying to the Company representative identified on the Grant
Notice.
14.    ADDITIONAL AGREEMENTS AND ACKNOWLEDGEMENTS. You hereby agree and
acknowledge that:
(a)    The rights and obligations of the Company with respect to your Award
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.



--------------------------------------------------------------------------------



(c)    You have reviewed your Award in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting your Award and
fully understand all provisions of your Award.
(d)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Board’s determination of the Fair Market Value of
Common Stock, whether for purposes of determining the strike price of your
Award, the number of shares of Common Stock payable on exercise of your Award,
or the amount payable on exercise of your put right or the Company’s call right
pursuant to Section 8 of the Plan.
(e)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Company’s determination, pursuant to Section 8(e)
of the Plan, to (i) reject, in whole or in part, your exercise of a put right or
(ii) not exercise, in whole or in part, the Company’s call right.
(f)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(g)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
(h)    Participation in the Plan is voluntary, and therefore, you must accept
the terms and conditions of the Plan and this Award as a condition to
participate in the Plan and receive this Award.
(i)    The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.
(j)    This Award and any other awards under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
awards or other benefits in lieu of future awards, even if similar awards have
been granted repeatedly in the past.
(k)    All determinations with respect to any such future awards, including, but
not limited to, the time or times when such awards are made, the number of
shares of Common Stock, and performance and other conditions applied to the
awards, will be at the sole discretion of the Company.
(l)    The value of the shares of Common Stock and this Award is an
extraordinary item of compensation, which is outside the scope of your
employment or service contract, if any.
(m)    The shares of Common Stock, this Award, or any income derived therefrom
are a potential bonus payment not paid in lieu of any cash salary compensation
and not part



--------------------------------------------------------------------------------



of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any termination, severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, life or accident
insurance benefits, pension or retirement benefits or similar payments.
(n)    In the event of the termination of your Continuous Service, your
eligibility to receive shares of Common Stock or payments under this Award or
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed or retained regardless of any reasonable notice period
mandated under local law, except as expressly provided in this Award.
(o)    In the event of the termination of your Continuous Service for Cause, the
Company, in its sole discretion, may rescind any transfer of Common Stock to you
that occurred within six (6) months prior to such termination of Continuous
Service or demand that you pay over to the Company the proceeds received by you
upon the sale, transfer or other transaction involving the Common Stock in such
manner and on such terms and conditions as the Company may require, and the
Company shall be entitled to set-off against the amount of such proceeds any
amount you owe to the Company to the fullest extent permitted by law.
(p)    The future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.
(q)    No claim or entitlement to compensation or damages arises from the
termination of this Award or diminution in value of the shares of Common Stock
and you irrevocably release the Company and its Affiliates, from any such claim
that may arise.
(r)    The Plan and this Award set forth the entire understanding between you,
the Company and any Affiliate regarding the acquisition of the shares of Common
Stock and supersede all prior oral and written agreements pertaining to this
Award.
15.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
16.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
17.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect



--------------------------------------------------------------------------------



to the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.











--------------------------------------------------------------------------------



LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN


PERFORMANCE VESTED
STOCK APPRECIATION RIGHT GRANT NOTICE


Levi Strauss & Co. (the “Company”), pursuant to its 2006 Equity Incentive Plan
(the “Plan”), hereby grants to Participant a Stock Appreciation Right covering
the number of Common Stock equivalents (the “Stock Appreciation Rights”) set
forth below (the “Award”). This Award is evidenced by a Stock Appreciation Right
Agreement (the “Award Agreement”). The Award is subject to all of the terms and
conditions as set forth herein and in the Award Agreement, the Plan, and the
Notice of Exercise, all of which are attached hereto and incorporated herein in
their entirety.
Participant:
 
Date of Grant:
 
Performance Period:
Three-Year Period comprised of the Company’s Fiscal Years ending in 2013, 2014
and 2015
Number of Stock Appreciation Rights:
 
Strike Price (Fair Market Value Per Stock Appreciation Right on Date of Grant):




Expiration Date:
 
SAR Grant Number:
 



Performance Vesting: The Stock Appreciation Rights shall be subject to the
performance vesting matrix set forth below, with the performance determined by
the Board of Directors on or before March 1, 2016, all subject to Continuous
Service by Participant through the date of the determination of the performance
by the Board of Directors, and, provided, that as a condition for any vesting of
the Stock Appreciation Rights, the Company’s common stock must have a Fair
Market Value (as such term is defined in the Plan) of not less than Fifty
Dollars ($50) per share.


Performance SAR Vesting Matrix – Vested Percentage of Performance SARs
3-Year Average EBIT Margin % Performance
Stretch Case
≥10.60%
0%
20%
40%
60%
100%
 
10.05%
0%
0%
20%
40%
60%
Base Case
9.50%
0%
0%
0%
20%
40%
 
9.25%
0%
0%
0%
0%
20%
Threshold Case
≤9.00%
0%
0%
0%
0%
0%
 
≤1.80%
2.55%
3.30%
4.55%
≥5.40%
Threshold Case
 
Base Case
 
Stretch Case
3-Year Average Net Revenue CAGR Performance



Both scales assume interpolation between performance levels and vested
percentages listed above.



--------------------------------------------------------------------------------



Any portion of the Stock Appreciation Rights that is not determined by the Board
of Directors to have become vested based on performance during the Performance
Period shall automatically terminate and become forfeited.    
Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Stock Appreciation Right Grant
Notice, the Award Agreement, and the Plan. Participant further acknowledges that
as of the Date of Grant, this Stock Appreciation Right Grant Notice, the Award
Agreement, and the Plan set forth the entire understanding between Participant
and the Company regarding the award of the Stock Appreciation Rights and
supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only: None.


LEVI STRAUSS & CO.




By: _______________________________________________________




Date: ____________________________________________________
PARTICIPANT




















__________________________________________________________




Date: _________________________________



    





























--------------------------------------------------------------------------------



LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHT AGREEMENT
Pursuant to your Stock Appreciation Right Grant Notice (“Grant Notice”) and this
Stock Appreciation Right Agreement (the “Award Agreement”), Levi Strauss & Co.
(the “Company”) has granted you a Stock Appreciation Right under its 2006 Equity
Incentive Plan (the “Plan”) covering the number of Common Stock equivalents
(“Stock Appreciation Rights”) as indicated in your Grant Notice (collectively,
the “Award”). Defined terms not explicitly defined in this Award Agreement but
defined in the Plan shall have the same definitions as in the Plan.
The details of your Award are as follows:
1.    VESTING. Subject to the conditions and limitations contained herein, your
Award shall vest as provided in your Grant Notice, provided that vesting shall
cease upon the termination of your Continuous Service.
2.    NUMBER OF SHARES AND STRIKE PRICE. The number of Common Stock equivalents
subject to your Award and your strike price per share are set forth in your
Grant Notice and may be adjusted from time to time for Capitalization
Adjustments.
3.    CALCULATION OF APPRECIATION. The amount payable upon exercise of each
vested Award shall be equal to the excess of (i) the Fair Market Value per share
of Common Stock on the date of exercise, over (ii) the Fair Market Value per
share of Common Stock on the date of grant of the Award (as indicated in your
Grant Notice).
4.    PAYMENT. Subject to Section 12, the amount payable upon exercise of your
Award shall be settled in whole shares of Common Stock rounded down to the
nearest whole share based on the Fair Market Value of such shares at the time of
exercise.
5.    TERM. You may not exercise your Award before the commencement or after the
expiration of its term. The term of your Award commences on the Date of Grant
and expires upon the earliest of the following:
(a)    immediately upon the termination of your Continuous Service for Cause;
(b)    three (3) months after the termination of your Continuous Service for any
reason other than Cause or your Retirement, Disability, or death; provided,
however, (i) that if during any part of such three (3) month period your Award
is not exercisable solely because of a condition set forth in Section 6, your
Award shall not expire until the earlier of (A) the Expiration Date, or (B) the
date it shall have been exercisable for an aggregate period of three (3) months
after the termination of your Continuous Service, and (ii) that



--------------------------------------------------------------------------------



prior to an IPO Date, the provisions of Section 8(a) of the Plan will have the
effect of either limiting or extending the period during which exercise is
permitted, depending upon the date on which the termination of your Continuous
Services occurs;
(c)    eighteen (18) months after the termination of your Continuous Service due
to your Retirement or Disability; provided, however, that prior to an IPO Date,
the provisions of Sections 7(c)(ix) and 8(a) of the Plan will have the effect of
limiting the period during which exercise is permitted;
(d)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates; provided, however, that prior to an IPO Date, the provisions of
Sections 7(c)(x) and 8(a) of the Plan will have the effect of limiting the
period during which exercise is permitted;
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the tenth (10th) anniversary of the Date of Grant.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your Award unless either (i) the shares
of Common Stock issuable upon such exercise are then registered under the
Securities Act, or (ii) the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your Award also must comply with other applicable laws and
regulations governing your Award, and you may not exercise your Award if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.
7.    EXERCISE.
(a)    You may exercise the vested portion of your Award during its term by
delivering a Notice of Exercise to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require. The
exercise date shall be the business day on which your signed Notice of Exercise
is received by the Company. If the Notice of Exercise is received after normal
business hours for a given day, then the exercise date shall be considered to be
the following business day. Notwithstanding the foregoing, prior to an IPO Date,
you may exercise a vested Award only during the period or periods and subject to
the further conditions set forth in Section 8(a) of the Plan.
(b)    As a condition of exercise of the vested portion of your Award for shares
of Common Stock, you will be required to enter into the Stockholders’ Agreement
(or any successor to that agreement) and such other agreements as the Company
may require pursuant to Section 8(f) of the Plan.
(c)    By exercising your Award you agree that you shall not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any



--------------------------------------------------------------------------------



hedging or similar transaction with the same economic effect as a sale, any
shares of Common Stock or other securities of the Company held by you, for a
period of time specified by the managing underwriter(s) (not to exceed one
hundred eighty (180) days) following the effective date of a registration
statement of the Company filed under the Securities Act (the “Lock Up Period”)
in connection with an initial public offering of Common Stock, if any; provided,
however, that nothing contained in this section shall prevent the exercise of a
repurchase right, if any, in favor of the Company during the Lock Up Period. You
further agree to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 7(c) and shall have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.
8.    TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your Award.
9.    PUT RIGHT. Prior to an IPO Date, you, pursuant to the provisions of
Section 8 of the Plan, shall have the right, but not the obligation, to require
the Company to repurchase any or all of the shares of Common Stock acquired
pursuant to the exercise of your Award.
10.    CALL RIGHT. Upon and after any termination of your Continuous Service but
prior to an IPO Date, the Company, pursuant to the provisions of Section 8 of
the Plan, shall have the right, but not the obligation, to repurchase all of the
shares of Common Stock theretofore or thereafter acquired pursuant to the
exercise of your Award.
11.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or any Affiliate, or of the Company or an Affiliate to continue your employment
or service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or any Affiliate.
12.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your Award, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or an Affiliate, if any,
which arise in connection with the exercise of your Award.



--------------------------------------------------------------------------------



(b)    Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from shares of Common Stock otherwise issuable to you
upon the exercise of your Award a number of whole shares of Common Stock having
a Fair Market Value, determined by the Company as of the date of exercise, not
in excess of the minimum amount of tax required to be withheld by law (or such
lesser amount as may be necessary to avoid variable award accounting).
(c)    You may not exercise your Award unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your Award when desired even though your Award is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
13.    PERSONAL DATA. You understand that your employer, the Company, or an
Affiliate hold certain personal information about you, including but not limited
to your name, home address, telephone number, date of birth, national social
insurance number, salary, nationality, job title, and details of all shares of
Common Stock granted, cancelled, vested, unvested, or outstanding (the “Personal
Data”). Certain Personal Data may also constitute “Sensitive Personal Data”
within the meaning of applicable local law. Such data include but are not
limited to Personal Data and any changes thereto, and other appropriate personal
and financial data about you. You hereby provide express consent to the Company
or an Affiliate to process any such Personal Data and Sensitive Personal Data.
You also hereby provide express consent to the Company and/or an Affiliate to
transfer any such Personal Data and Sensitive Personal Data outside the country
in which you are employed or retained, including the United States. The legal
persons for whom such Personal Data are intended are the Company and any broker
company providing services to the Company in connection with the administration
of the Plan. You have been informed of your right to access and correct your
Personal Data by applying to the Company representative identified on the Grant
Notice.
14.    ADDITIONAL AGREEMENTS AND ACKNOWLEDGEMENTS. You hereby agree and
acknowledge that:
(a)    The rights and obligations of the Company with respect to your Award
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.



--------------------------------------------------------------------------------



(c)    You have reviewed your Award in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting your Award and
fully understand all provisions of your Award.
(d)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Board’s determination of the Fair Market Value of
Common Stock, whether for purposes of determining the strike price of your
Award, the number of shares of Common Stock payable on exercise of your Award,
or the amount payable on exercise of your put right or the Company’s call right
pursuant to Section 8 of the Plan.
(e)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Company’s determination, pursuant to Section 8(e)
of the Plan, to (i) reject, in whole or in part, your exercise of a put right or
(ii) not exercise, in whole or in part, the Company’s call right.
(f)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(g)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
(h)    Participation in the Plan is voluntary, and therefore, you must accept
the terms and conditions of the Plan and this Award as a condition to
participate in the Plan and receive this Award.
(i)    The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.
(j)    This Award and any other awards under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
awards or other benefits in lieu of future awards, even if similar awards have
been granted repeatedly in the past.
(k)    All determinations with respect to any such future awards, including, but
not limited to, the time or times when such awards are made, the number of
shares of Common Stock, and performance and other conditions applied to the
awards, will be at the sole discretion of the Company.
(l)    The value of the shares of Common Stock and this Award is an
extraordinary item of compensation, which is outside the scope of your
employment or service contract, if any.
(m)    The shares of Common Stock, this Award, or any income derived therefrom
are a potential bonus payment not paid in lieu of any cash salary compensation
and not part



--------------------------------------------------------------------------------



of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any termination, severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, life or accident
insurance benefits, pension or retirement benefits or similar payments.
(n)    In the event of the termination of your Continuous Service, your
eligibility to receive shares of Common Stock or payments under this Award or
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed or retained regardless of any reasonable notice period
mandated under local law, except as expressly provided in this Award.
(o)    In the event of the termination of your Continuous Service for Cause, the
Company, in its sole discretion, may rescind any transfer of Common Stock to you
that occurred within six (6) months prior to such termination of Continuous
Service or demand that you pay over to the Company the proceeds received by you
upon the sale, transfer or other transaction involving the Common Stock in such
manner and on such terms and conditions as the Company may require, and the
Company shall be entitled to set-off against the amount of such proceeds any
amount you owe to the Company to the fullest extent permitted by law.
(p)    The future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.
(q)    No claim or entitlement to compensation or damages arises from the
termination of this Award or diminution in value of the shares of Common Stock
and you irrevocably release the Company and its Affiliates, from any such claim
that may arise.
(r)    The Plan and this Award set forth the entire understanding between you,
the Company and any Affiliate regarding the acquisition of the shares of Common
Stock and supersede all prior oral and written agreements pertaining to this
Award.
15.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
16.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
17.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect



--------------------------------------------------------------------------------



to the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.





--------------------------------------------------------------------------------



LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN


PERFORMANCE VESTED
STOCK APPRECIATION RIGHT GRANT NOTICE


Levi Strauss & Co. (the “Company”), pursuant to its 2006 Equity Incentive Plan
(the “Plan”), hereby grants to Participant a Stock Appreciation Right covering
the number of Common Stock equivalents (the “SARs”) set forth below (the
“Award”). This Award is evidenced by a Stock Appreciation Right Agreement (the
“Award Agreement”). The Award is subject to all of the terms and conditions as
set forth herein including those set forth in Exhibit A, and in the Award
Agreement, the Plan, and the resolutions of the Board of Directors of the
Company dated February 5, 2014 (the “Board Resolutions”).
Participant:
 
Date of Grant:
 
Performance Period:
 
Number of SARs at Target Performance:
 
Maximum Number of SARs:
 
Strike Price (Fair Market Value on Date of Grant):
 
Expiration Date:
 
SAR Grant Number:
 





Performance Goals: The actual number of SARs under this Award that will vest at
the end of a three-year period will be determined based on (1) the Company's
average earnings before interest and taxes (“EBIT”) margin percentage set forth
on Exhibit A; (2) the compound annual growth rate of the Company's net revenues
over the three-year period set forth on Exhibit A; and (3) three-year TSR
performance over the three-year period. In each case, the goals and the extent
to which they have been achieved will be determined by the Board of Directors,
in its sole discretion.


Performance Vesting: To the extent that the Performance Goals described above
are achieved and SARs vest, as determined by the Board of Directors, then 100%
of the earned SARs (which may range from zero to the maximum number above
depending on achievement of the Performance Goals) shall vest on the date in
<<20XX>> that the Board of Directors certifies attainment (the “Certification
Date”), all subject to Continuous Service by Participant through the
Certification Date.


Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Stock Appreciation Right Grant
Notice, the Award Agreement, and the Plan. Participant further acknowledges that
as of the Date of Grant, this Stock Appreciation Right Grant Notice, the Award
Agreement, and the Plan set forth the entire understanding between Participant
and the Company regarding the award of the Stock Appreciation Rights and
supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only: none.
    
LEVI STRAUSS & CO.
       






By: _______________________________________________________
         


Date: ___________________________________________________
PARTICIPANT


____________________________________________






Date: _________________________________




--------------------------------------------------------------------------------





LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHT AGREEMENT
Pursuant to your Stock Appreciation Right Grant Notice (“Grant Notice”) and this
Stock Appreciation Right Agreement (the “Award Agreement”), Levi Strauss & Co.
(the “Company”) has granted you a Stock Appreciation Right under its 2006 Equity
Incentive Plan (the “Plan”) covering the number of Common Stock equivalents
(“Stock Appreciation Rights”) as indicated in your Grant Notice (collectively,
the “Award”). Defined terms not explicitly defined in this Award Agreement but
defined in the Plan shall have the same definitions as in the Plan.
The details of your Award are as follows:
1.VESTING. Subject to the conditions and limitations contained herein, your
Award shall vest as provided in your Grant Notice, provided that vesting shall
cease upon the termination of your Continuous Service.
2.    NUMBER OF SHARES AND STRIKE PRICE. The number of Common Stock equivalents
subject to your Award and your strike price per share are set forth in your
Grant Notice and may be adjusted from time to time in accordance with Section
11(a) of the Plan.
3.    CALCULATION OF APPRECIATION. The amount payable upon exercise of each
vested Award shall be equal to the excess of (i) the Fair Market Value per share
of Common Stock on the date of exercise, over (ii) the Fair Market Value per
share of Common Stock on the date of grant of the Award (as indicated in your
Grant Notice).
4.    PAYMENT. Subject to Section 12, the amount payable upon exercise of your
Award shall be settled in whole shares of Common Stock rounded down to the
nearest whole share based on the Fair Market Value of such shares at the time of
exercise.
5.    TERM. You may not exercise your Award before the commencement or after the
expiration of its term. The term of your Award commences on the Date of Grant
and expires upon the earliest of the following:
(a)    immediately upon the termination of your Continuous Service for Cause;
(b)    three (3) months after the termination of your Continuous Service for any
reason other than Cause or your Retirement, Disability, or death; provided,
however, (i) that if during any part of such three (3) month period your Award
is not exercisable solely because of a condition set forth in Section 6, your
Award shall not expire until the earlier of (A) the Expiration Date, or (B) the
date it shall have been exercisable for an aggregate period of three (3) months
after the termination of your Continuous Service, and (ii) that prior to an IPO
Date, the provisions of Section 8(a) of the Plan will have the effect of either
limiting or extending the period during which exercise is permitted, depending
upon the date on which the termination of your Continuous Services occurs;
(c)    eighteen (18) months after the termination of your Continuous Service due
to your Retirement or Disability; provided, however, that prior to an IPO Date,
the provisions of Sections 7(c)(ix) and 8(a) of the Plan will have the effect of
limiting the period during which exercise is permitted;
(d)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates; provided, however, that prior to an IPO Date, the provisions of
Sections 7(c)(x) and 8(a) of the Plan will have the effect of limiting the
period during which exercise is permitted;
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the seventh (7th) anniversary of the Date of Grant.



--------------------------------------------------------------------------------



6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your Award unless either (i) the shares
of Common Stock issuable upon such exercise are then registered under the
Securities Act, or (ii) the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your Award also must comply with other applicable laws and
regulations governing your Award, and you may not exercise your Award if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.
7.    EXERCISE.
(a)    You may exercise the vested portion of your Award during its term by
delivering a notice of exercise to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require. The
exercise date shall be the business day on which your signed notice of exercise
is received by the Company. If the notice of exercise is received after normal
business hours for a given day, then the exercise date shall be considered to be
the following business day. Notwithstanding the foregoing, prior to an IPO Date,
you may exercise a vested Award only during the period or periods and subject to
the further conditions set forth in Section 8(a) of the Plan.
(b)    As a condition of exercise of the vested portion of your Award for shares
of Common Stock, you will be required to enter into the Stockholders’ Agreement
(or any successor to that agreement) and such other agreements as the Company
may require pursuant to Section 8(f) of the Plan.
(c)    By exercising your Award you agree that you shall not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you, for a
period of time specified by the managing underwriter(s) (not to exceed one
hundred eighty (180) days) following the effective date of a registration
statement of the Company filed under the Securities Act (the “Lock Up Period”)
in connection with an initial public offering of Common Stock, if any; provided,
however, that nothing contained in this section shall prevent the exercise of a
repurchase right, if any, in favor of the Company during the Lock Up Period. You
further agree to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 7(c) and shall have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.
8.    TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your Award.
9.    PUT RIGHT. Prior to an IPO Date, you, pursuant to the provisions of
Section 8 of the Plan, shall have the right, but not the obligation, to require
the Company to repurchase any or all of the shares of Common Stock acquired
pursuant to the exercise of your Award.
10.    CALL RIGHT. Upon and after any termination of your Continuous Service but
prior to an IPO Date, the Company, pursuant to the provisions of Section 8 of
the Plan, shall have the right, but not the obligation, to repurchase all of the
shares of Common Stock theretofore or thereafter acquired pursuant to the
exercise of your Award.
11.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or any Affiliate, or of the Company or an Affiliate to continue your employment
or service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or any Affiliate.



--------------------------------------------------------------------------------



12.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your Award, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or an Affiliate, if any,
which arise in connection with the exercise of your Award.
(b)    Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from shares of Common Stock otherwise issuable to you
upon the exercise of your Award a number of whole shares of Common Stock having
a Fair Market Value, determined by the Company as of the date of exercise, not
in excess of the minimum amount of tax required to be withheld by law (or such
lesser amount as may be necessary to avoid variable award accounting).
(c)    You may not exercise your Award unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your Award when desired even though your Award is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
13.    PERSONAL DATA. You understand that your employer, the Company, or an
Affiliate hold certain personal information about you, including but not limited
to your name, home address, telephone number, date of birth, national social
insurance number, salary, nationality, job title, and details of all shares of
Common Stock granted, cancelled, vested, unvested, or outstanding (the “Personal
Data”). Certain Personal Data may also constitute “Sensitive Personal Data”
within the meaning of applicable local law. Such data include but are not
limited to Personal Data and any changes thereto, and other appropriate personal
and financial data about you. You hereby provide express consent to the Company
or an Affiliate to process any such Personal Data and Sensitive Personal Data.
You also hereby provide express consent to the Company and/or an Affiliate to
transfer any such Personal Data and Sensitive Personal Data outside the country
in which you are employed or retained, including the United States. The legal
persons for whom such Personal Data are intended are the Company and any broker
company providing services to the Company in connection with the administration
of the Plan. You have been informed of your right to access and correct your
Personal Data by applying to the Company representative identified on the Grant
Notice.
14.    ADDITIONAL AGREEMENTS AND ACKNOWLEDGEMENTS. You hereby agree and
acknowledge that:
(a)The rights and obligations of the Company with respect to your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You have reviewed your Award in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting your Award and
fully understand all provisions of your Award.
(d)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Board’s determination of the Fair Market Value of
Common Stock, whether for purposes of determining the strike price of your
Award, the number of shares of Common Stock payable on exercise of your Award,
or the amount payable on exercise of your put right or the Company’s call right
pursuant to Section 8 of the Plan.
(e)    You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Company’s determination, pursuant to Section 8(e)
of the Plan, to (i) reject, in whole or in part, your exercise of a put right or
(ii) not exercise, in whole or in part, the Company’s call right.
(f)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.



--------------------------------------------------------------------------------



(g)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
(h)    Participation in the Plan is voluntary, and therefore, you must accept
the terms and conditions of the Plan and this Award as a condition to
participate in the Plan and receive this Award.
(i)    The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.
(j)    This Award and any other awards under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
awards or other benefits in lieu of future awards, even if similar awards have
been granted repeatedly in the past.
(k)    All determinations with respect to any such future awards, including, but
not limited to, the time or times when such awards are made, the number of
shares of Common Stock, and performance and other conditions applied to the
awards, will be at the sole discretion of the Company.
(l)    The value of the shares of Common Stock and this Award is an
extraordinary item of compensation, which is outside the scope of your
employment or service contract, if any.
(m)    The shares of Common Stock, this Award, or any income derived therefrom
are a potential bonus payment not paid in lieu of any cash salary compensation
and not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
life or accident insurance benefits, pension or retirement benefits or similar
payments.
(n)    In the event of the termination of your Continuous Service, your
eligibility to receive shares of Common Stock or payments under this Award or
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed or retained regardless of any reasonable notice period
mandated under local law, except as expressly provided in this Award.
(o)    In the event of the termination of your Continuous Service for Cause, the
Company, in its sole discretion, may, in accordance with Section 7(c)(xi) of the
Plan, rescind any transfer of Common Stock to you that occurred within six (6)
months prior to such termination of Continuous Service or demand that you pay
over to the Company the proceeds received by you upon the sale, transfer or
other transaction involving the Common Stock in such manner and on such terms
and conditions as the Company may require, and the Company shall be entitled to
set-off against the amount of such proceeds any amount you owe to the Company to
the fullest extent permitted by law.
(p)    The future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.
(q)    No claim or entitlement to compensation or damages arises from the
termination of this Award or diminution in value of the shares of Common Stock
and you irrevocably release the Company and its Affiliates, from any such claim
that may arise.
(r)    The Plan and this Award set forth the entire understanding between you,
the Company and any Affiliate regarding the acquisition of the shares of Common
Stock and supersede all prior oral and written agreements pertaining to this
Award.
15.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five



--------------------------------------------------------------------------------



(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.
16.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
17.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.







